DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25-26, 28-29, 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0108563 to Gerdes in view of US 2007/0000574 to DeCapua et al.  (DeCapua).
Regarding claim 25, Gerdes discloses an assembly comprising a fuel filler device (Fig 1) for filling fuel into a vehicle tank, the device including a filler pipe (A, Fig 2 below), a pipe section configured to be inserted into the pipe and including a lower section (B) and upper section (C), the upper section including a flange (D) configured to engage an upper end of the pipe, a first fluid passage (E) extending through the filler pipe, a bypass formed by a valve (18, 19, Fig 3), the first fluid passage is closed by first and second flaps (12, 2), the first flap (12) pivotably mounted to a first ring-shaped flange (F) integrally formed with upper section and second flap (2)  

    PNG
    media_image1.png
    858
    577
    media_image1.png
    Greyscale



Regarding claim 28, Gerdes further discloses first flap (12) located within the filler pipe and biased to a location by a single spring (€0063).
Regarding claim 29, the modified Gerdes further teaches first fluid passage distinct from bypass (15, Fig 5-6, DeCapua) and valve configured as an overpressure and underpressure valve (DeCapua, ¶0031).
Regarding claim 31, the modified Gerdes further discloses assembly configured such that first and second flaps are means for closing (12, 2), first fluid passage (E) is means for guiding, valve (15, DeCapua) is means for alleviating pressure and means for alleviating pressure (15) function independently of first fluid passage (Fig 5, DeCapua).
Regarding claim 32, the modified Gerdes further discloses valve (15, DeCapua) located to one side of the first conduit (E) (Fig 5).

Allowable Subject Matter
Claims 12-23, 30, 33 allowed.


Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that it would not be obvious to separate the valve from the flaps in the combination of Gerdes and DeCapua because it would render the valves of Gerdes useless.  This is not persuasive because the function of the Gerdes valve would be replaced by the function of the valve taught by DeCapua which discloses a valve around the flaps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735